Citation Nr: 0726158	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for discoid 
lupus erythematosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1956 to 
September 1958, and from October 1958 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
2003, a statement of the case was issued in August 2004, and 
a substantive appeal was received in October 2004.

The Board also notes that the veteran's October 2004 
substantive appeal submission expressed a desire to testify 
at a Board hearing.  The veteran was scheduled to appear at a 
Board hearing in September 2005; however, the veteran 
cancelled his hearing request in signed correspondence 
received in September 2005.

The Board also observes that the veteran has submitted 
correspondence and evidence directly to the Board which has 
not been reviewed by the RO.  Specifically, the veteran 
submitted his own November 2006 letter discussing a lung 
disability and the possibility that it may be related to his 
service-connected discoid lupus erythematosis.  An 
accompanying November 2006 letter from a private physician 
explains that the veteran is diagnosed with lung disease 
which may involve a lupus-like pathology, but this letter 
does not specifically reference the skin condition of discoid 
lupus erythematosis.  In the Board's view, this evidence is 
not relevant to rating the skin condition of discoid lupus 
erythematosis, but appears to be more properly understood as 
an attempt to raise a claim for service-connection for the 
veteran's lung disease, possibly as secondary to a broader 
lupus disease process.  Thus, the Board will proceed with 
appellate review of the rating assigned for discoid lupus 
erythematosis.  Regarding the veteran's latest contention 
that service-connected compensation is warranted for his lung 
disease, this matter is hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's facial scarring associated with discoid lupus 
erythematosis is manifested by at least one-quarter-inch wide 
scarring and depressed surface contours; the facial scarring 
is not manifested by any marks 5 inches long, adherence to 
underlying tissue, a six square inch area of pertinent 
symptoms, visible or palpable tissue loss, gross distortion 
or asymmetry of two features or paired set of features, more 
than 40 percent of the entire body affected, more than 40 
percent of exposed areas affected, or near-constant systemic 
therapy required during the past 12-month period.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent (but 
no higher) for the veteran's service-connected discoid lupus 
erythematosis have been meet.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7509 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a September 2002 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the February 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the September 2002 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the veteran needed to inform the RO about 
any medical evidence not yet submitted.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must furnish any pertinent evidence that the 
appellant may have.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have effectively been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  Although the present appeal 
involves the issue of entitlement to an increased rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate entitlement to an increased rating by showing 
the nature and severity of his discoid lupus erythematosis.  
However, there has been no notice of the types of evidence 
necessary to establish an effective date for any new rating 
that may be granted.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with a September 2002 letter notifying him to 
submit evidence detailing the nature and severity of the 
pertinent disability.  There is ample evidence of record 
detailing the characteristics of the disability with regard 
to all of the applicable rating criteria, including evidence 
which the Board finds below sufficiently demonstrates that a 
higher rating is warranted in this case.  Moreover, any 
defect of notice with respect to the effective date element 
should be cured by the RO when effectuating the award.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded VA fee-basis examinations in 
December 2002 and April 2005.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with these claims.




Analysis

The present appeal involves the veteran's claim of 
entitlement to a higher disability rating for discoid lupus 
erythematosis.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where a new 
increase in the level of a previously service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Effective August 30, 2002, 38 C.F.R. § 4.118 provides new 
updated rating criteria for rating disabilities of the skin.  
See 67 Fed.Reg. 49,590-96 (July 31, 2002) ; see also 67 Fed. 
Reg. 58,448 (September 16, 2002) (issuing minor corrections 
to the updated criteria).  The Board notes that the veteran's 
claim was received on the very date of August 30, 2002; the 
new criteria are for application in this case.

Discoid lupus erythematosis is rated under the provisions of 
Diagnostic Code 7809.  This Diagnostic Code provides that 
discoid lupus erythematosis should be rated according the 
criteria of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
7805, and 7806 as appropriate, based upon the type of skin 
involvement manifested.  38 C.F.R. § 4.118, Diagnostic Code 
7809.

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  Under Diagnostic Code 7800, a 10 percent rating is 
warranted when the veteran experiences one of the following 
characteristics of disfigurement:  scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  The next highest rating of 30 
percent is warranted if the veteran has visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or the 
veteran exhibits two or three of the aforementioned 
characteristics of disfigurement.  The next highest rating of 
50 percent is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits four or five of the 
aforementioned characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar will be assigned a 
maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

Similarly, a scar that is superficial, painful on examination 
will be assigned a maximum 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

A scar may also be evaluated based on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

Under Diagnostic Code 7806, eczema is evaluated as 
noncompensable for less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and no more 
than topical therapy required during the previous 12-month 
period.  A 10 percent evaluation is warranted for at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the previous 
12-month period.  A 30 percent evaluation is assigned for 20-
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period.  A 60 percent evaluation is assigned 
for more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The Board acknowledges the veteran's contention that a 
significant disabling feature of his discoid lupus 
erythematosis involves resulting psychological symptoms.  In 
this regard, the Board notes that the veteran has been 
separately service connected and rated for psychological 
disability secondary to discoid lupus erythematosis and that 
rating is not currently on appeal in this case.  This appeal 
involves the rating of the veteran's discoid lupus 
erythematosis as a physical disease process involving the 
skin and manifesting in skin symptoms.

The veteran underwent a VA fee-basis examination in 
association with this claim in December 2002; the report of 
this examination is of record.  During this examination, the 
veteran reported concern regarding two facial scars; one on 
the left side of the top of his head and one on the right 
side of his upper lip.  The examination report objectively 
notes that the physician observed "scar over the left side 
of the parietal area, which is lighter than surrounding skin 
with mild depression measuring 0.5 cm."  The examination 
report also objectively notes "other scar is located over 
the right side of the upper lip, measuring 2 cm x 2 cm, which 
is depressed markedly compared to the surrounding tissue with 
disfigurement but no discoloration."

The veteran underwent another VA fee-basis examination in 
association with this appeal in April 2005.  This time, three 
scars are objectively noted in the examination report.

The involvement near the top of the head is described as a 
"skin lesion on the left frontal scalp measuring 2.5 cm x 1 
cm."  The examination report explains that "it is level and 
hypopigmented with abnormal texture less than 6 square inches 
without ulceration, exfoliation or crusting."  The report 
also notes that there was "no tissue loss, induration, 
inflexibility, limitation of motion due to the lesion."  The 
examiner determined that "The lesion is about 2% of the 
exposed area and about 0.5% of the whole body."

The right upper lip involvement was described as "a lesion 
about the right upper lip measuring 2 cm x 2.3 cm in size.  
It is depressed with the same color as the skin but with 
abnormal texture in that it is shiny with irregular surface 
without exfoliation or crusting."  The report continues to 
describe that this scar shows "mild tissue loss without 
induration or inflexibility.  There is no hypopigmentation or 
hyperpigmentation."  Furthermore, the scar was observed to 
cause "no limitation of motion."  The examiner determined 
that "the lesion affects about 3% of the exposed area and 
about 0.5% of the whole body."

Additionally, the April 2005 examination report notes the an 
additional area of involvement, "another small skin lesion 
on the left cheek measuring 1 cm x 0.8 cm.  It is depressed 
without hypopigmentation or hyperpigmentation.  It is the 
same color as the skin."  The report continues to describe 
that the lesion "has abnormal texture without exfoliation, 
ulceration, crusting, induration or inflexibility without 
limitation of motion due to the scar."  The examiner 
determined that the lesion "affects about 1% of the exposed 
area and about 0.05% of the whole body."

The examination report also shows the examining physician's 
conclusion that "The skin lesions are not associated with 
systemic disease or nervous condition."  The report also 
notes that the veteran did not report any functional 
impairment other than "his psychological condition."

VA treatment records on file do not otherwise reflect any 
pertinent evaluation or treatment related to his facial scars 
or discoid lupus erythematosis disease.  Likewise, the 
submitted private medical records do not present any evidence 
regarding the size and nature of the veteran's scars, nor do 
they otherwise present evidence regarding symptomatology and 
treatment to supplement or alter the disability picture 
presented by the VA examination reports.

In the Board's view, these VA examination reports show that 
the veteran's discoid lupus erythematosis exhibits two of the 
aforementioned characteristics of disfigurement.  For all of 
the scars discussed, all dimensions of the scars along the 
skin are shown to be in excess of 0.6 cm; thus, the facial 
scarring clearly satisfies the corresponding characteristic 
of disfigurement contemplated in Diagnostic Code 7800.  
Additionally, both of the VA examination reports indicate 
that the scar over the right upper lip is depressed, with the 
December 2002 examination report describing it as 
"markedly" depressed and causing "disfigurement."  The 
December 2002 examination report also describes the left 
upper head scar as mildly depressed and the April 2005 
examination report describes the left cheek scar as 
depressed.  Thus, the Board must find that the veteran's 
facial scarring involves depressed surface contour whether 
palpated or not.

As the evidence demonstrates that two of the characteristics 
of disfigurement are demonstrated by medical evidence of the 
veteran's facial scarring, the criteria for a 30 percent 
rating under the criteria of Diagnostic Code 7800 are met.  

The next highest rating available under the criteria of 
Diagnostic Code 7800 is a 50 percent rating, but the criteria 
for this rating are not met by the veteran's facial scarring 
from discoid lupus erythematosis.  In this regard, the Board 
observes that the medical evidence does not suggest either 
gross distortion or asymmetry of two features or paired set 
of features.  Additionally, the Board is unable to find that 
four of the characteristics of disfigurement are demonstrated 
by the medical evidence.  There is no evidence suggesting 
that any of the scars is 13 or more cm in length or even that 
the scars would be so long if combined.  There is no evidence 
of any scar being adherent to underlying tissue and there is 
no evidence of any pertinent symptoms in an area exceeding 
six square inches (39 sq. cm).

The medical evidence presents no suggestion of any physical 
functional impairment, and the April 2005 VA fee-basis 
examination report shows that the veteran reports his only 
functional impairment to be psychological in nature.  The 
Board again notes that the veteran has been separately 
service connected and rated for psychological disability 
secondary to discoid lupus erythematosis and that rating is 
not currently on appeal.  Absent any other functional loss, 
no rating on the basis of functional loss is warranted in 
this case.

With regard to consideration of Diagnostic Code 7806, the 
Board observes that a rating in excess of 30 percent can only 
be warranted if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or if 
there is near-constant systemic therapy.  The medical 
evidence of record details the percentage of entire body 
affected and exposed area affected by the scars and reveals 
that neither measure is near 40 percent.  The Board observes 
that there is some indication that at least one of the 
percentages provided by the April 2005 examination report may 
have been mistyped or miscalculated; the Board has considered 
this carefully, but in the context of the totality of the 
data provided by the VA examination reports, the photographic 
evidence associated with the April 2005 report, and the 
veteran's own descriptions of his scars, there is no 
reasonable suggestion that the veteran's scars encompass even 
close to 40 percent of his total body or the exposed area of 
his body.

The medical evidence also reflects that the veteran does not 
require near-constant systemic therapy in treatment of 
symptoms; the April 2005 VA examination report even explains 
that the remaining skin lesions are not associated with any 
active systemic disease.  Therefore, no rating in excess of 
30 percent is warranted under Diagnostic Code 7806.

No other Diagnostic Code considered for application and 
discussed above contemplates any rating in excess of 30 
percent.

The Board acknowledges that the veteran, in advancing this 
appeal, may be asserting that a disability rating in excess 
of 30 percent is warranted for his discoid lupus 
erythematosis.  The veteran, as a lay person , is competent 
to testify as to his symptomatology.  However, the veteran is 
not shown to have the medical expertise necessary to provide 
competent evidence as to the clinical severity of the 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board must rely upon the competent medical 
evidence and the professional opinions of specialists in 
making such determinations.  In this case, the preponderance 
of the medical evidence reasonably supports a 30 percent 
rating, but the preponderance of the evidence is against 
finding pertinent symptomatology which meets the applicable 
criteria for a rating in excess of 30 percent for the 
veteran's discoid lupus erythematosis.  The Board notes that 
the veteran has not contended that his scars are larger than 
reported in the medical evidence or that they manifest 
specific symptomatic features corresponding to the criteria 
for ratings in excess of 30 percent.

There is no competent medical evidence in the record which 
suggests symptoms or scar attributes meeting the criteria for 
a rating in excess of 30 percent.  Therefore, the Board can 
find no basis for finding that any rating in excess of 30 
percent is warranted for the veteran's discoid lupus 
erythematosis.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no persuasive showing by the veteran that the 
service-connected discoid lupus erythematosis dysfunction has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The 
assigned scheduler ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The Board 
recognizes the impairment caused by the veteran's disability, 
but does not find evidence that the veteran's capacity for 
gainful employment has been so exceptionally impaired as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence 
concerning the veteran's claim.  The Board has found that a 
disability rating of 30 percent is warranted for the 
veteran's discoid lupus erythematosis.  However, the 
preponderance of the evidence of record is against a rating 
in excess of 30 percent for the discoid lupus erythematosis.  
Thus, to the extent that this decision does not grant the 
entirety of benefit sought by the veteran, the provisions 
regarding reasonable doubt are not applicable.


ORDER

A rating of 30 percent (but no higher) is warranted for the 
veteran's discoid lupus erythematosis.  To this extent, the 
appeal is granted subject to laws and regulations governing 
payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


